Filed 11/3/21 All Youth Detained etc. v. Superior Court CA2/2
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has
not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                        SECOND APPELLATE DISTRICT

                                        DIVISION TWO

ALL YOUTH DETAINED IN                                      B306642
JUVENILE HALLS AND
CAMPS IN LOS ANGELES                                       (Los Angeles County
COUNTY,                                                    Super. Ct. No. JW2020-01)

         Plaintiffs and Appellants,

         v.

THE SUPERIOR COURT OF
LOS ANGELES COUNTY,

     Defendant and
Respondent;

THE PEOPLE OF THE STATE
OF CALIFORNIA et al.,

     Real Parties in Interest
and Respondents.


     APPEAL from an order of the Superior Court of Los
Angeles County, D. Brett Bianco, Judge. Affirmed.
      Sean K. Kennedy for Plaintiffs and Appellants.
      No appearance for Defendant and Respondent.
      Ivie McNeill Wyatt Purcell & Diggs and Rodney S. Diggs
for Real Parties in Interest and Respondents.

                             ******


       Plaintiffs and appellants All Youth Detained In Juvenile
Halls and Camps in Los Angeles County (appellants) appeal from
the trial court’s order denying without prejudice their petition for
writ of mandate seeking the release of certain categories of
detained youth because the Los Angeles Superior Court—
Juvenile Division failed to adequately protect them from COVID-
19, in violation of due process. We affirm the trial court’s order.

                    PROCEDURAL HISTORY
       On April 15, 2020, appellants filed a petition for writ of
mandate contending the Los Angeles Superior Court—Juvenile
Division’s COVID-19 procedures failed to adequately protect
detained juveniles, in violation of their due process rights. The
writ sought “immediate release of certain categories of youth in
confinement; expedited review and presumptive release of all
other youth; a presumptive prohibition on all new admissions
into juvenile halls; a prohibition on transfers into all juvenile
camps and county jails; and safety and health precautions
consistent with protocols issued by the Center on Disease Control
to prevent and contain COVID-19 infection.” Appellants’ petition
was supported by numerous declarations, including declarations
by attorneys who represent detained juveniles.




                                 2
       On April 22, 2020, the California Supreme Court issued an
order transferring the petition to this court, with directions to
issue an order to show cause (OSC) returnable before the Los
Angeles Superior Court, addressing “whether juveniles detained
in Los Angeles County juvenile facilities are being denied due
process under the Fourteenth Amendment by being held in
conditions that could subject them to contracting the COVID-19
virus and, if so, what remedies can be lawfully ordered.” The
Supreme Court deemed the People of the State of California and
the County of Los Angeles to be the real parties in interest. This
court issued the OSC on April 22, 2020.
       On May 5, 2020, real party in interest the Los Angeles
County Probation Department (the County) filed its return,
supported by declarations describing measures taken to
implement COVID-19 guidelines promulgated by the Center for
Disease Control (CDC) and the Los Angeles County Department
of Public Health (DPH). The Los Angeles County District
Attorney’s Office, on behalf of the People of the State of
California, also filed its return on May 5, 2020, neither admitting
nor denying the factual allegations of the writ.
       On May 7, 2020, appellants filed a traverse denying the
allegations of both returns. Appellants specifically denied that
the County had adequately implemented CDC and DPH
guidelines and also disputed whether the County had
implemented social distancing guidelines, provided adequate
sanitation with antiviral disinfectants, and provided adequate
access to soap, hand sanitizer, and facial coverings. Appellants’
traverse was supported by declarations by Cyn Yamashiro,
directing attorney of the Independent Juvenile Defender Program
of the Los Angeles County Bar Association (IJDP); by Jerod




                                3
Gunsberg, a private attorney who accepts court appointments in
juvenile delinquency proceedings through IJDP; and by Sean
Kennedy, executive director of the Center for Juvenile Law and
Policy at Loyola Law School, Los Angeles, among others.
         At the May 11, 2020 hearing on the petition, the trial court
stated that it had read and considered all the documents filed by
the parties. Counsel for appellants called to the trial court’s
attention two outstanding subpoenas that appellants had served
on the County. The subpoenas, which were served on May 1,
sought administrative records regarding detained youth and
COVID-19, with a requested return date of May 5th. The trial
court thanked counsel for raising the issue and stated that the
subpoenas could be addressed “at the appropriate time.”
         After concluding her opening argument, counsel for
appellants stated: “Petitioners submit that the court can avoid
an evidentiary hearing if the matter can be resolved without
disputed facts. We know enough here to establish that young
people are being held in conditions that subjects them to the risk
of COVID-19, and therefore they are being denied due process
under the Fourteenth Amendment. [¶] . . . But should this court
find that there are disputed facts that are relevant to resolving
this issue then we believe we are entitled to a hearing—an
evidentiary hearing.” At the conclusion of the hearing, the trial
court agreed that a further evidentiary hearing was unnecessary:
“. . . I do agree with [appellants’ counsel] that the court does have
before it enough information both in the declaration and
pleadings and the argument before the court that it wouldn’t be
necessary in this case to hold a further evidentiary hearing, and
so the court does take this matter under submission.”




                                  4
       On May 12, 2020, the trial court issued a written order
denying the petition for writ of mandate, concluding that
appellants “failed to carry their burden of proving facts entitling
them to relief by a preponderance of the evidence.” The court
noted that none of appellants’ supporting declarations offered
first-hand observations or knowledge about conditions and
protocols at juvenile detention facilities and consisted largely of
inadmissible hearsay. The trial court further noted that “[t]he
issuance of an order to show cause afforded petitioners the
opportunity to present additional evidence in support of the truth
of the allegations in the petition” but “[r]ather than present
specific facts and competent evidence in support of their
allegations that conditions and enforcement were deficient,
petitioners largely continued to rely on the general, hearsay
statements offered in the Yashiro and Kennedy declarations. As
noted, their statements provided insufficient details surrounding
clients who felt at risk or the circumstances of any particular
facility’s failures.”
       The trial court also concluded that appellants failed to
identify “objective criteria for determining what safeguards the
County could put in place in detention facilities that would
satisfy the requirements of Fourteenth Amendment due process.
Even if the Court were to assume that immediate compliance
with the CDC’s current interim guidelines would be required, the
guidelines provide for considerable discretion on the part of
government agencies to implement protocols under the specific
circumstances of facilities and individuals in detainment.”
       This appeal followed.




                                 5
                          DISCUSSION
I.     Appealability
       We requested supplemental briefing from the parties as to
whether the trial court’s denial of the petition for writ of mandate
without prejudice was an appealable order. The question of
appealability goes to our jurisdiction. (Olson v. Cory (1983) 35
Cal.3d 390, 398; United Teachers–L.A. v. Los Angeles Unified
School Dist. (1994) 24 Cal.App.4th 1510, 1514 (United Teachers–
L.A.).)
       We conclude the order denying the petition for writ of
mandate is an appealable order, notwithstanding the trial court’s
characterization of its order as a denial “without prejudice.”
(Steen v. Board of Civil Service Commrs. (1945) 26 Cal.2d 716,
727-728 (Steen) [order denying petition for writ of mandate
“without prejudice” was appealable]; United Teachers–L.A.,
supra, 24 Cal.App.4th at pp. 1514-1515 [same].) The trial court
ruled that appellants failed to sustain their burden of proving
facts entitling them to relief by a preponderance of the evidence.
That was a decision on the merits. There is no indication in the
record that any further proceedings were contemplated. Rather
the trial court’s order was a simple denial of a petition and a final
appealable order. (See Steen, at pp. 727-728.)
II.    Applicable law and standard of review
       “In a petition for writ of mandate brought pursuant to Code
of Civil Procedure section 1085, . . . the petitioner bears the
burden of pleading and proving the facts on which the claim for
relief is based.” (California Correctional Peace Officers Assn. v.
State Personnel Bd. (1995) 10 Cal.4th 1133, 1153.) The Supreme
Court’s order directing the issuance of an OSC signified the high
court’s preliminary determination that appellants made a prima




                                 6
facie statement of specific facts, which, if established, would
entitle them to relief. (See In re Serrano (1995) 10 Cal.4th 447,
454-455.) Issuance of the order to show cause did not shift the
burden of proof from appellants to the County. (MacLeod v. Long
(1930) 110 Cal.App. 334, 339.)
       Upon issuance of the OSC, the response to the OSC is the
return, which must allege facts contradicting the basis of the
petitioner’s claim, and when appropriate, provide documentary
evidence, affidavits, or other materials that enable the court to
determine which issues are in dispute. An appellate court must
uphold the trial court’s factual findings if they are supported by
substantial evidence. Legal issues are subject to de novo review.
(Schmid v. City and County of San Francisco (2021) 60
Cal.App.5th 470, 485.)
       We reject appellants’ argument that de novo review applies
to this appeal. Their reliance on decisions concerning writs of
habeas corpus as support for their position are inapposite.
III. Evidentiary hearing
       Appellants’ sole basis for challenging the order denying
their petition for writ of mandate is the trial court’s purported
refusal to hold an evidentiary hearing, despite the existence of
disputed material facts.
       A party is “not . . . entitled to an evidentiary hearing as a
matter of right.” (People v. Avila (2006) 38 Cal.4th 491, 604.)
Instead, and as appellants’ counsel acknowledged to the trial
court, an evidentiary hearing is warranted “only when the [trial]
court concludes [one] is ‘necessary to resolve material, disputed
issues of fact.’” (Ibid., quoting People v. Hedgecock (1990) 51
Cal.3d 395, 415.)




                                 7
       Under this standard, the trial court did not err in declining
to hold an evidentiary hearing. That is because appellants did
not present any admissible evidence regarding the conditions
inside the juvenile facilities. Instead, they presented affidavits
from the lawyers representing the juveniles, relaying what the
juveniles told them about those conditions. “[H]earsay is not
sufficient to trigger the court’s duty” to convene an evidentiary
hearing because, without competent evidence, there is no
squarely presented factual dispute to resolve. (People v. Carter
(2003) 30 Cal.4th 1166, 1216-1217.) The trial court did not err in
declining to hold an evidentiary hearing regarding those
conditions, which appellants argue on appeal is the factual
dispute that needed to be resolved.
       Appellants assert that our Supreme Court’s order that an
OSC be issued entitled them to an evidentiary hearing. It did
not. An OSC “indicates the issuing court’s preliminary
assessment that the petitioner would be entitled to relief if his
factual allegations are proven.” (People v. Duvall (1995) 9
Cal.4th 464, 475.) It does not constitute that any evidence
submitted along with those allegations is admissible or that an
evidentiary hearing is warranted; indeed, it is not possible to
know whether there are any factual disputes justifying an
evidentiary hearing when an OSC issues because the responding
party has yet to respond (and hence to dispute any facts
competently set forth in the evidence supporting the petition).
(Id. at p. 478 [“When, after considering the return and the
traverse, the court finds material facts in dispute, it may appoint
a referee and order an evidentiary hearing be held.”].)




                                 8
                        DISPOSITION
      The order denying the petition for writ of mandate is
affirmed. Respondents shall recover their costs on appeal.


                              ________________________
                              CHAVEZ, J.

We concur:


________________________
LUI, P. J.


________________________
HOFFSTADT, J.




                                9